Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07 September 2021 has been considered and, along with the Examiner’s Amendment below, places the case in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Hollm on 30 November 2021.

The application has been amended as follows: 

1. (Currently Amended)	A veneer dehydration method for removing moisture contained in veneers, comprising the steps of:
	(a) forming a layered-up veneer board by layering a second veneer, which is positioned with a fiber direction thereof aligned with a second direction intersecting with a first direction, on a first veneer positioned with a fiber direction thereof aligned with the first direction such that the first veneer and the second veneer are in frictional contact with each other; and
	(b) removing moisture contained in the first and second veneers by applying pressure to and compressing the layered-up veneer board from above and below in a layering direction.

12. (Currently Amended)	A veneer dehydration system for removing moisture contained in veneers, comprising:
	a veneer stacking device capable of stacking the veneers, layered in frictional contact with each other;
	a first conveyor configured to convey the veneers to the veneer stacking device with a fiber direction of the veneers aligned with a first direction;
	a second conveyor configured to convey the veneers to the veneer stacking device with the fiber direction of the veneers aligned with a second direction intersecting with the first direction;
	a veneer compressing device having first and second platens disposed on either side of a direction in which the veneers are layered, the veneer compressing device configured to remove moisture from the veneers by only applying pressure to and compressing the veneers from above and below in the layering direction ; and
a loader configured to load, between the first and second platens, a layered-up veneer board stacked on the veneer stacking device.
Claims 13 and 15 are canceled.

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: For claim 1, the prior art does not disclose performing the method where “the first and second veneer are in frictional contact with each other”.  As discussed in applicant’s arguments, the prior art discloses veneer that are stacked but have an adhesive between the sheets of veneer and so the first and second veneer are not in frictional contact.  It is noted that while dehydrating veneer is known, and sheets of veneers are sometimes stacked during that process, they do not disclose forming a layer-up veneer board since the veneer that is stacked are only stacked during the drying process and are unstacked after.  For claim 12, while the device of the prior art can be used with a layered up veneer board that has the first and second veneer in frictional contact, the prior art does not disclose  he veneer compressing device configured to remove moisture from the veneers by only applying pressure to and compressing the veneers from above and below in the layering direction.  Instead, the prior art which teaches the rest of the apparatus utilizes heat for the actual dehydrating.  While pressure is applied, its purpose is to apply heat to the layered up veneer board.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/30/2021